                         Case 5:19-cv-00352-SVW-KK Document 40-5 Filed 03/12/20 Page 1 of 5 Page ID #:723



                  1        Kevin T. Barnes, Esq. (#138477)
                           Gregg Lander, Esq. (#194018)
                  2        LAW OFFICES OF KEVIN T. BARNES
                           1635 Pontius Avenue, Second Floor
                  3        Los Angeles, CA 90025-3361
                           Tel.: (323) 549-9100 / Fax: (323) 549-0101
                  4        Email: Barnes@kbarnes.com
                  5        Raphael A. Katri, Esq. (#221941)
                           LAW OFFICES OF RAPHAEL A. KATRI
                  6        8549 Wilshire Boulevard, Suite 200
                           Beverly Hills, CA 90211-3104
                  7        Tel.: (310) 940-2034 / Fax: (310) 733-5644
                           Email: RKatri@socallaborlawyers.com
                  8
                           Attorneys for Plaintiff CLARENCE C. BELL, III,
                  9        on behalf of himself and all others similarly situated
               10
                                                UNITED STATES DISTRICT COURT
               11
                                               CENTRAL DISTRICT OF CALIFORNIA
               12

               13           CLARENCE C. BELL, III, on behalf )             CLASS ACTION
                            of himself and all others similarly )
               14           situated,                           )          Case No.: 5:19-cv-00352-SVW (KK)
                                                                )
               15                  Plaintiff,                   )          [PROPOSED] ORDER AND
                                                                )          JUDGMENT GRANTING FINAL
               16                  v.                           )          APPROVAL OF CLASS ACTION
                                                                )          SETTLEMENT, ATTORNEY
               17           CEVA LOGISTICS U.S., INC., a        )          FEES, COSTS AND CLASS
                            Delaware corporation; RANDSTAD )               REPRESENTATIVE
               18           INHOUSE SERVICES, LLC, a            )          ENHANCEMENT
                            Delaware limited liability company; )
               19           and DOES 1 to 100, inclusive,       )          Date: April 27, 2020
                                                                )          Time: 1:30 p.m.
               20                  Defendants.                  )          Ctrm: 10A
                                                                )
               21                                               )          Honorable David M. Chapman
                                                                )
               22                                               )          Action filed: November 15, 2018
                                                                )          Trial Date: April 27, 2020
               23                                               )
                                                                )
               24

               25

               26

               27

               28
   LAW OFFICES OF
   KEVIN T. BARNES
                                                                     -1-
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
                           [PROPOSED] ORDER AND JUDGMENT GRANTING FINAL APPROVAL
  TEL.: (323) 549-9100
  FAX: (323) 549-0101        OF CLASS ACTION SETTLEMENT, ATTORNEY FEES, COSTS AND
BARNES@KBARNES.COM
                                      CLASS REPRESENTATIVE ENHANCEMENT
                         Case 5:19-cv-00352-SVW-KK Document 40-5 Filed 03/12/20 Page 2 of 5 Page ID #:724



                  1               The Plaintiff and Class Members, as defined below, and the settling Defendant
                  2        Ceva Logistics U.S., INC. (hereinafter “Defendant”or “Ceva”) have entered into an
                  3        agreement to settle the above-captioned class action, subject to the Court’s approval.
                  4        The Settlement provides for the payment of compensation to each Class Member at
                  5        Ceva within the State of California during the class period.
                  6               Pursuant to the Preliminary Approval Hearing and Order, this Court granted
                  7        preliminary approval to the Settlement. The Preliminary Approval Order also
                  8        approved the Notice of Class Action Settlement and the notice plan. The Court
                  9        entered the Preliminary Approval Order after review and consideration of all of the
               10          pleadings filed in connection herewith.
               11                 In compliance with the Preliminary Approval Order, notice was sent to all
               12          Class Members via first-class mail. Furthermore, multiple follow-up mailings were
               13          performed for returned mail in addition to the distribution of any Notice of Class
               14          Action Settlement to Class Members requesting copies. The notice plan was timely
               15          completed.
               16                 This matter is now before the Court on Plaintiff’s Motion for Final Approval of
               17          the Class Action Settlement, Attorney Fees, Costs and Class Representative
               18          Enhancement. The Court has read, heard, and considered all the pleadings and
               19          documents submitted, and the presentations made in connection with the Motion
               20          which came for hearing on April 27, 2020. This Court finds that the proposed
               21          settlement appears to be the product of serious, informed, non-collusive negotiations,
               22          has no obvious deficiencies, and does not improperly grant preferential treatment to
               23          any individuals. The Court finds that the settlement was entered into in good faith.
               24          The Court further finds that the settlement is fair, reasonable and adequate and that
               25          Plaintiff has satisfied the standards for final approval of a class action settlement
               26          under federal law. Under the provisions of Federal Rule of Civil Procedure 23, the
               27          Trial Court has discretion to certify a Class where: [Q]uestions of law or fact
               28          common to the members of the Class predominate over any questions affecting only
   LAW OFFICES OF
   KEVIN T. BARNES
                                                                      -2-
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
                           [PROPOSED] ORDER AND JUDGMENT GRANTING FINAL APPROVAL
  TEL.: (323) 549-9100
  FAX: (323) 549-0101        OF CLASS ACTION SETTLEMENT, ATTORNEY FEES, COSTS AND
BARNES@KBARNES.COM
                                      CLASS REPRESENTATIVE ENHANCEMENT
                         Case 5:19-cv-00352-SVW-KK Document 40-5 Filed 03/12/20 Page 3 of 5 Page ID #:725



                  1        individual members, and that a class action is superior to the available methods for the
                  2        fair and efficient adjudication of the controversy… Fed. R. Civ. Proc. 23(b)(3).
                  3              Certification of a Class is the appropriate judicial device under these
                  4        circumstances.
                  5              Based on the foregoing, IT IS HEREBY ORDERED THAT:
                  6              1.     This Court has jurisdiction over the claims of the settlement Class
                  7        Members asserted in this proceeding and over all parties to the action.
                  8              2.     For the reasons set forth in the Preliminary Approval Order, which are
                  9        adopted and incorporated herein by reference, this Court finds that the applicable
               10          requirements of the Federal Rule of Civil Procedure 23 has been satisfied with respect
               11          to the Settlement Class and the proposed settlement.
               12                3.     The Class Definition is as follows: all current and former non-exempt,
               13          hourly employees in California directly hired by CEVA between November 15,
               14          2014 through January 9, 2020. It shall be an opt-out class.
               15                4.     The notice given to the settlement Class Members fully and accurately
               16          informed the Class Members of all material elements of the proposed settlement and
               17          of their opportunity to object or comment thereon; was the best notice practicable
               18          under the circumstances; was valid, due and sufficient notice to all Class Members;
               19          and complied fully with the laws of the State of California, Federal Rules of Civil
               20          Procedure, the United States Constitution, due process and other applicable law. The
               21          summary notices fairly and adequately described the settlement and provided Class
               22          Members adequate instructions and a variety of means to obtain additional
               23          information. A full opportunity has been afforded to the settlement Class Members to
               24          participate in this hearing, and all settlement Class Members and other persons
               25          wishing to be heard have been heard. Accordingly, the Court determines that all
               26          settlement Class Members who did not timely and properly opt out are bound by this
               27          judgment and order. There is to date one (1) opt out to this settlement.
               28                5.     Pursuant to California law and Federal Rule of Civil Procedure 23(e), the
   LAW OFFICES OF
   KEVIN T. BARNES
                                                                     -3-
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
                           [PROPOSED] ORDER AND JUDGMENT GRANTING FINAL APPROVAL
  TEL.: (323) 549-9100
  FAX: (323) 549-0101        OF CLASS ACTION SETTLEMENT, ATTORNEY FEES, COSTS AND
BARNES@KBARNES.COM
                                      CLASS REPRESENTATIVE ENHANCEMENT
                         Case 5:19-cv-00352-SVW-KK Document 40-5 Filed 03/12/20 Page 4 of 5 Page ID #:726



                  1        Court hereby grants final approval to the settlement and finds that it is fair, reasonable
                  2        and adequate, and in the best interests of the settlement Class Members as a whole.
                  3        Accordingly, the Court hereby directs that the settlement be effected in accordance
                  4        with the Joint Stipulation of Class Action Settlement And Release of Claims and the
                  5        following terms and conditions.
                  6              6.     With this final approval of the proposed settlement, it is hereby
                  7        ordered that all members of the Settlement Class who have not opted out of the
                  8        Settlement Class fully release and discharge Defendant, and also its respective
                  9        successors and predecessors in interest, subsidiaries, affiliates, and parents; and its
               10          and their past or present officers, directors, shareholders, employees, agents,
               11          principals, heirs, representatives, accountants, auditors, consultants, attorneys,
               12          insurers and reinsurers. The release shall cover any claims arising within the scope
               13          of the lawsuit arising any time up to January 9, 2020.
               14                7.     The Class Representatives additionally waive all rights and benefits
               15          afforded by California Civil Code §1542 and do so understanding the significance
               16          of that waiver. Section 1542 provides:
               17                A general release does not extend to claims which the creditor
               18                does not know or suspect to exist in his or her favor at the time
               19                of executing the release, which if known by him or her must
               20                have materially affected his or her settlement with the debtor.
               21                8.    It is hereby ordered that a Class Representative Enhancement of $5,000 to
               22          Clarence C. Bell III is fair and reasonable.
               23                9.     It is hereby ordered that the attorneys fee request of $375,000, $9,595.05
               24          as costs of litigation and $20,573 as costs for the Claims Administrator fees, which
               25          amounts shall be paid out of the total settlement amount as set forth in this settlement
               26          is hereby granted pursuant to federal law because, inter alia, Plaintiff’s counsel’s
               27          request falls within the range of reasonableness and the result achieved justifies the
               28          award.
   LAW OFFICES OF
   KEVIN T. BARNES
                                                                      -4-
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
                           [PROPOSED] ORDER AND JUDGMENT GRANTING FINAL APPROVAL
  TEL.: (323) 549-9100
  FAX: (323) 549-0101        OF CLASS ACTION SETTLEMENT, ATTORNEY FEES, COSTS AND
BARNES@KBARNES.COM
                                      CLASS REPRESENTATIVE ENHANCEMENT
                         Case 5:19-cv-00352-SVW-KK Document 40-5 Filed 03/12/20 Page 5 of 5 Page ID #:727



                  1               10.    It is hereby ordered that the $10,000 PAGA payment shall be made, with
                  2        $7,500 payable to the Labor Workforce Development Agency and shall be paid out of
                  3        the total settlement amount as set forth in this settlement.
                  4               11.    Without affecting the finality of this matter, this Court shall retain
                  5        exclusive and continuing jurisdiction over this action and the parties, including all
                  6        settlement Class Members, for purposes of supervising, administering, implementing,
                  7        and enforcing, and interpreting the settlement, and the claims process thereunder.
                  8                                             JUDGMENT
                  9               In accordance with, and for the reasons stated in this Order, judgment shall
               10          be entered whereby the representative Plaintiff and all settlement Class Members
               11          shall take nothing from Defendant, except as expressly set forth in the Joint
               12          Stipulation of Class Action Settlement And Release of Claims, which was previously
               13          filed, as part of Plaintiff’s Motion for Preliminary Approval of the Class Action

               14
                           Settlement.
                                  IT IS SO ORDERED.
               15

               16
                           Dated:________________, 2020
               17
                                                                     Honorable Stephen V. Wilson
               18                                                    United States District Judge
               19
               20

               21

               22

               23

               24

               25

               26

               27

               28
   LAW OFFICES OF
   KEVIN T. BARNES
                                                                      -5-
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
                           [PROPOSED] ORDER AND JUDGMENT GRANTING FINAL APPROVAL
  TEL.: (323) 549-9100
  FAX: (323) 549-0101        OF CLASS ACTION SETTLEMENT, ATTORNEY FEES, COSTS AND
BARNES@KBARNES.COM
                                      CLASS REPRESENTATIVE ENHANCEMENT
